Citation Nr: 1818941	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  17-18 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Robin Hood, Attorney 


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1951 to March 1956 and in the U.S. Air Force from April 1956 to October 1957. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a videoconference hearing on his VA Form 9 and the hearing was scheduled from March 2018.  However, prior to the hearing the Veteran, through his representative, withdrew his hearing request.  See February 2018 Correspondence.   There are no pending hearing requests. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2012).


FINDING OF FACT

The Veteran is prevented from securing and following substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 3.102, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service-connected disabilities prevent him from working.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (2017).  The determination of a single disability as ratable at 60 or 40 percent or more includes consideration of disabilities involving one or more lower extremities as a single disability.  Id.  Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2017).  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. at 452 (2009).  Therefore, when adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  A veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

In this case, the Veteran became eligible for TDIU on a schedular basis under 38 C.F.R. § 4.16 (a) (2017) effective August 23, 2013, at which time, his service-connected posttraumatic stress disorder (PTSD) was rated 70 percent disabling, residuals of a right ankle compound fracture were rated 20 percent disabling, and scars of his chin and lower lip were rated 10 percent disabling.  His combined rating as of that date was 80 percent.

The Veteran obtained his GED while in the military.  Following service, he worked for the State of Florida's Department of Transportation as a drawbridge operator for about seven years.  He then worked at a grocery store as a bagger from April 1990 to January 2015.  He stopped working altogether in January 2015.  He reported that he left employment due to his service-connected disabilities, specifically his PTSD.  

In conjunction with his claim, the Veteran submitted a letter from his VA staff psychologist.  She wrote that the Veteran had been under her care since March 2015 and had been treated by another VA psychologist in the two years prior to that.  She noted that the Veteran's initial PTSD diagnosis was related to events experienced while on active duty in Korea.  In addition to PTSD, the Veteran was being treated for major depressive disorder, generalized anxiety disorder, and panic disorder.  She indicated that the Veteran continued to have intrusive thoughts, recurrent distressing dreams, and intense psychological distress when reminded of war.  She noted that the Veteran exhibited avoidant behaviors, including avoiding going into crowds or out of the house much at all.  The Veteran also demonstrated hypervigilance and experienced diminished desire to participate in significant activities.  He endorsed additional symptoms of irritability and problems with concentration.  She indicated that these symptoms caused clinically significant distress and impairment in social, occupational, and emotional areas of functioning, further noting that the Veteran had been unable to work for years.  His anxiety was difficult for him to control, causing excessive worry.  The Veteran had abrupt surges of intense fear and discomfort and increased heart rate (panic attacks) almost daily.  A fear of dying, losing control, or going crazy often overtook the Veteran.  He often felt shaky and nauseated and lightheaded, and endorsed feeling hot and cold sensations.  The psychologist wrote that the Veteran was motivated for treatment; however, despite his constant engagement in treatment and adherence to treatment recommendations, he continued to experience clinically significant symptoms of his acquired psychiatric disorders.  Thus, she determined that he would be unable to tolerate stressors and successfully manage symptoms in a workplace environment, thereby making steady, gainful employment an unsuitable option for him.  See December 2017 Letter from VA Psychologist. 

The Veteran also submitted a vocational evaluation from a private vocational expert.  After discussing the Veteran's health, educational, and work history, the vocational expert administered six tests to assess the Veteran's vocational functioning.  He provided detailed results for each test and then listed general observations, recommendations, and conclusions.  He indicated numerous reasons that the Veteran could not work at the present time, many of which were related to his service-connected PTSD and right ankle disability, including the Veteran's inability to stand for more than 15 minutes at a time, the fact that his working memory was assessed as so poor that he could not remember simple instructions, his low concentration level, and his use of a walker.  The vocational expert noted the Veteran's desire to continue to be productive, but stated that his physical and mental limitations (both alone and in combination) did not allow him to return to any of his past work or to begin any new type of occupation.  The limited use of his upper and lower extremities, his poor working memory, and difficulty getting along with others would prevent him from interviewing well or being considered to be hired.  He further indicated that if the Veteran were hired his performed would be far below what was expected by his employer and he would be let go quickly as a result.  See January 2018 Vocational Evaluation. 

VA Psychiatric Treatment records corroborate the VA psychologist's averments concerning the severity of the Veteran's psychological condition.  His memory deficiencies, difficulty concentrating, hypervigilance, irritability, and panic attacks would undoubtedly make work difficult for the Veteran in any setting, whether it is sedentary or physical.  

Additionally, VA Orthopedic Treatment records echo the physical limitations identified by the vocational expert regarding his service-connected right ankle disability.  The Veteran's inability to stand for more than fifteen minutes in a time ultimately results in him being unable to stand for more than one hour per work day.  As discussed in the Vocational Evaluation, even sedentary positions require employees to be able to stand and/or walk for two hours out of an eight-hour workday.  

After careful review of the record, the Board finds the Veteran experiences functional limitations due to service-connected PTSD and right ankle that preclude substantially gainful employment.  To the extent that the record indicates that the Veteran worked until January 2015, the Board notes that his employment as a bagger was no more than marginal and as such should not preclude him from receiving the appropriate benefit from August 23, 2013, the date that he met the schedular requirement for TDIU.  See Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994) (TDIU may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal).

Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation consistent with his educational background and employment history.  Therefore, entitlement to a TDIU is granted.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017);Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


